Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 27 January 2022 has been fully considered.
Interview Request
	It’s noted that the Examiner has called and emailed the attorney of record, Mr. Ariel Reinitz, several times in order to set up an interview as requested in the previous amendment.  However, the interview could not be set up.  Thus, this Office Action has been made because the Examiner needs to work on this case on time.  Applicant is invited to call the Examiner to set up an interview anytime after receiving this Office Action.
The 102/103 rejections have been withdrawn
	Applicant has amended his claims to overcome the previous rejections based on 35 USC 102/103.  Thus, the 102/103 rejections have been withdrawn accordingly.

Regarding the 101 rejection, Applicant argues:
	The Section 101 rejections are submitted to be moot in view of the accompanying amendments. Applicant notes that the Section 101 rejection (p. 3 of the Office action) does not address the specific limitations of the claim (beyond broad generalizations), and thus fails to make a prima facie case that the invention is inoperative. Additionally, the Office action ignores large sections of the specification rebutting this assertion. See, e.g., paragraphs [0010]-[0013] of the published application.
Examiner’s Response:
	Those paragraphs 10-13 of the published application have been reviewed carefully but Applicant’s arguments are not found persuasive.  Those paragraphs simply describe the structures of the dual layer component, but not the operation of the heat engine.  As noted in the previous Office Action, the imbalance/overbalance wheel is classified as perpetual motion device.  Applicant is suggested to review the overbalance wheel in the following website: Perpetuum Immobile. (lockhaven.edu)
	Note the overbalance wheel; for example, the Villard’s wheel, even if the wheel moves clockwise by a push, the weight falling would push the wheel backward as noted in the following picture from the website:

    PNG
    media_image1.png
    1377
    801
    media_image1.png
    Greyscale

Also note this part of the website:
Leonardo da Vinci (1452–1519) studied several versions of overbalanced wheels with moving weights, using a method that anticipated modern force and torque methods, and showed why they could not work.
Moreover, you might set yourself to prove that by equipping such a wheel with many balances, every part, however small, which turned over as the result of percussion would suddenly cause another balance to fall, and by this the wheel would stand in perpetual movement. But by this you would be deceiving yourself.... As the attachment of the heavy body is farther from the center of the wheel, the revolving movement of the wheel round its pivot will become more difficult, although the motive power may not vary.
Leonardo's comment is especially perceptive. In modern terms it says that as a weight moves farther from the rotation axis, the gravitational torque on it is greater, but the moment of inertia of the wheel is simultaneously increased, making the gravitational torque less effective in increasing or sustaining motion of the wheel. The net gain from shifting weights is zero.
	
	The claimed invention is even worse, it appears to be a balance wheel with or without the heat input.  It’s unclear how the force can be generated to cause the imbalance/overbalance, and how the wheel can be rotated in a cycle for a complete rotation.  Because there are the same number of spokes 6 in the upper half of heating zone 9 and lower half of cooling zone 10, and/or the same number of spokes 6 in the left half and right half of the wheel 7, the generated forces appear to cancel out.  
	For the reasons set forth above, the 101/112(a) rejections have been maintained.  Please provide a working model to clearly describe how the system works.


  

35 USC 101 rejections

Claims 1-11, 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The claimed invention of claims 1-17 recite an unbalance wheel 7 with heating the top half portion 9 and cooling the bottom half portion 10.  This concept is clearly inoperative.  The imbalance wheel has been well known to be inoperative/perpetual-motion device because the wheel is balanced itself right after imbalanced.  Figure 2 of this application shows two equal half portions with equal amount of double layer spokes 1, 6.  If heating or cooling deform the shapes of the spokes, then both side of the wheel, right half and left half, would have deformed spokes and the forces from deformed spokes would balance out and the wheel would not move sufficiently to rotate the shaft 8.  Note: 1) the mechanism that produces the overbalance necessarily requires the wheel to exert a force on the shifting weight, and because of Newton's third law, this causes a force, and a torque, that exactly counterbalances the effect of the overbalance; 2) when two forces act on a body simultaneously, the net effect on the body is simply the vector sum of the forces. From this follows the result that when two forces do work on a body, the net work done on that body is the same as the work done by the vector sum of those forces.  

35 USC 112(a) rejections

Claims 1-11, 13-18 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claims 1-11, 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This application fails to provide sufficient support of the claimed invention.  In the specification, page 9, lines 7-27, Applicant fails to describe how the invention operates.  Applicant states that “The hub 5 is defined by a first spring 12 and that wheel 7 is biased by a second spring 13 in the opposite direction. The spring 12 and 13 may be formed as elastic strips, in particular as rubber bands here. In an alternative embodiment, it is conceivable to use springs, for example helical springs, plate springs or the like to bias a corresponding position of the hub 5 and a position of the wheel 7 in the opposite direction. It is conceivable that only one spring 12 is provided, and the respective other part, i.e. either the wheel 7 and the hub is stationary 5 here. The spring 12 pulls the hub 5 in the colder zone 10 and the spring 13 moves the wheel 7 in the warmer zone 9. The deformation of the spokes 6 through heat now shifts the balance of forces, so that a compensating movement by the wheel 7 by rotation is performed, which is available by the shaft 8 in the form of electrical energy through the generator. This effect is indeed alone already observable by the wheel 7 being disposed upright in the gravitational field of the earth but here, it is additionally supported by the spring 12, 13.”.  This description fails to explain how the spokes are deformed to cause the imbalance. How much force the imbalance force could generate to overcome the spring forces of springs 12-13, the weight of the wheel and the spokes in order to rotate the shaft.  Applicant must provide sufficient support for his claimed invention.  Note that new matter is not allowed, if the description requires new matter, then a continuation-in-part (CIP) must be filed.  And because the operation of this invention is very questionable, a working model must be required.
	(As noted above, the claimed invention appears to be a balance wheel with or without the heat input.  It’s unclear how the force can be generated to cause the imbalance/overbalance, and how the wheel can be rotated in a cycle for a complete rotation.  Because there are the same number of spokes 6 in the upper half of heating zone 9 and lower half of cooling zone 10, and/or the same number of spokes 6 in the left half and right half of the wheel 7, the generated forces appear to cancel out.)  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams discloses a thermal engine with dual layer spokes 70.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/11/2022